DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In page 4 (page 12 of the applicant’s response) line 7 of the amendments to the claims filled on April 27th 2022 “a fourth hole located corresponding to the threaded hole” now reads “a fourth hole located corresponding to each threaded hole”.  This amendment was made to overcome a previous 112 rejection of the non-final regarding there being a plurality of fourth holes and threaded holes. 
Authorization for this examiner’s amendment was given in an interview with Kerin L. Williams on May 23rd 2022.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the door lock as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claim 1, the prior art of record, including Huang US 20160153213 A1 and Chang et al. US 20080072635 A1, teaches door locks having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach an inside plate including a first threaded hole located corresponding to the third bore, a first hole located corresponding to the fourth bore, second hole located corresponding to the through hole, a threaded aperture through which a screw threadedly extends, a first adjustment threaded hole communicating with the first threaded hole, and a first restriction hole in which a first biasing spring and a first end piece are received therein; an outside plate including a second threaded hole located corresponding to the first bore, a third hole located corresponding to the second bore, a fourth hole located corresponding to each threaded hole, a through bore located corresponding to the threaded aperture of the inside plate, a second adjustment threaded hole communicating with the second threaded hole, and a second restriction hole in which a second biasing spring and a second end piece are received therein, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the door lock of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the door lock of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Response to Arguments
In regards to the drawings
Applicant’s arguments, see Remarks, filed April 27th 2022, with respect to figs 1, 3, and 4 have been fully considered and are persuasive.  The objection of February 1st 2022 has been withdrawn.
In regards to the specification and title
 Applicant’s arguments, see Remarks, filed April 27th 2022, with respect to the specification and title have been fully considered and are persuasive.  The objection of February 1st 2022 has been withdrawn.
In regards to the claim objections
Applicant’s arguments, see Remarks, filed April 27th 2022, with respect to claim 1 have been fully considered and are persuasive.  The objections of February 1st 2022 have been withdrawn.
In regards to the 112 rejections
Applicant’s arguments, see Remarks, filed April 27th 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of February 1st 2022 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675